THE THIRTEENTH COURT OF APPEALS

                                   13-13-00172-CR


                            ABRAHAM JACOB PROENZA
                                      v.
                              THE STATE OF TEXAS


                                    On Appeal from the
                     404th District Court of Cameron County, Texas
                             Trial Cause No. 10-CR-727-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and

remanded.       The Court orders the judgment of the trial court REVERSED AND

REMANDED for proceedings consistent with this opinion.

      We further order this decision certified below for observance.

July 23, 2015